460 F.2d 1405
11 U.C.C. Rep. Serv. (West) 895
In the Matter of CARMICHAEL ENTERPRISES, INC., Bankrupt.James E. MALEY, Trustee, Appellant,v.TRUST COMPANY OF GEORGIA and Union Camp Corporation, Appellees.
No. 71-3583.
United States Court of Appeals,Fifth Circuit.
June 26, 1972.

Morton P. Levine, Stacey W. Cotton, James E. Maley, Levine, D'Alessio & Cohn, P.A., Atlanta, Ga., for appellant.
Charles M. Kidd, Walter Driver, Jr., Atlanta, Ga., for Union Camp.
Joseph B. Haynes, Kirk McAlpin, King & Spalding, Weltner, Kidd & Crumbley, Atlanta, Ga., for appellee Trust Co., of Georgia.
Before WISDOM and INGRAHAM, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
We affirm on the basis of the district court's well-reasoned opinion, In Matter of Carmichael Enterprises, Inc., Northern District of Georgia, 1971, 334 F. Supp. 94.


2
Affirmed.